Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Remarks filed on 4/28/22.   Claims 25-43 are presented for examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless — 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 25, 29,31, 34, 37, 38, 40-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al., US Pub. No.20100287270.
As to claim 25, Hashimoto discloses a network management device comprising: 
a processor and a memory containing instructions executable by the processor, whereby the network management device is arranged as: 
a management server component (request receiving unit 30 fig,8) configured, with network configuration (NETCONF) protocol, to process a user operation request from a management agent based at least on authorization information from an authorization client component (determining whether the authentication information contained in the control request is stored in the management apparatus information, see figs.2, 7, 8, [0035] to [0036] and [0072]), and
the authorization client component (management apparatus fig.2)  configured, with a remote authorization protocol, to obtain the authorization information for the user operation request from a centralized authorization server (network protocol proxy server 20 fig.7 or 20 fig.2) (determining if the management apparatus that has transmitted the control request is a valid apparatus, see [0036] to [0038}). 

As to claim 29, Hashimoto discloses wherein the management server component is configured to: receive the authorization information from the authorization client component; process the user operation request based on the authorization information by: returning a failure message to the management agent when the authorization information indicates failure and when the authorization information indicates success, performing one or more operation according to the user operation request and returning a result of the performed operations to the management agent (see [0036] to [0040)).

As to claim 31, Hashimoto discloses a centralized authorization server configured with a remote authorization protocol, the centralized authorization server comprising:
an access control database configured to store information about identifications and access rights of a plurality of users (determining whether authentication information contained in the control request is stored in the management apparatus information, see [0036]); a processor and a memory containing computer-executable instructions that, when executed by the processor, configure the network management device to:
receive a user authorization request, relating to a particular one of the users, from at least one of a plurality of network management devices configured with network configuration (NETCONF) protocol and located at different positions and generate an authorization response for the user authorization request based on the access control database and on the remote authorization protocol and send the authorization response to the at least one of the plurality of network management devices (determining if the management apparatus that has transmitted the control request is a valid apparatus, see [0036] to [0038)).

As to claim 34, Hashimoto discloses a method performed by a network management device, the method comprising: processing a user operation request from a management agent  through network configuration (NETCONF) protocol and obtaining, for the user operation request, authorization information from a centralized authorization server (30 fig.7) through a remote authorization protocol, wherein processing the user operation request is based at least on the obtained authorization information (determining if the management apparatus that has transmitted the control request is a
valid apparatus, see figs.7, 8, [0035] to [0038}).

 As to claim 37, Hashimoto discloses wherein processing the user operation request comprises: receiving the authorization information from the authorization client component; returning a failure message to the management agent when the authorization information indicates failure; and when the authorization information indicates success, performing one or more operation according to the user operation request and returning a result of the performed operations to the management agent (see [0035] to [0040)). 

As to claim 38, Hashimoto discloses a method performed by a centralized authorization server configured with a remote authorization protocol, the method comprising: receiving a user authorization request, relating to a particular user, from at least one of a plurality of network management devices configured with network configuration (NETCONF) protocol and located at different positions and generating an authorization response for the user authorization request based on the remote authorization protocol and on an access control database configured to store information about identifications and access rights of a plurality of users, including the particular user (determining whether the authentication information contained in the control request is stored in the management apparatus information, see fig.7, 8, [0035] to [0036] and [0072], and sending the authorization response to the at least one of the plurality of network management devices (determining if the management apparatus that has transmitted the control request is a valid apparatus with proper authentication, see [0036] to [0038]).

Claims 40, 41 are rejected for the same reasons set forth in claim 25, 34 respectively. 

As to claims 42 and 43, Hashimoto discloses a method performed by a terminal device in a communication system comprising a network management device and a centralized authorization server, the method comprising:
sending a user operation request to the network management device through network configuration (NETCONF) protocol; and receiving, from the network management device, a response to user operation request indicating an operation result or a failure user (determining the authentication information contained in the control request is stored and valid in the management apparatus information, see fig.7, 8, [0035] to [0036] and [0072], wherein the response is based on the NETCOMF protocol and on authorization information obtained from the centralized authorization server through a remote authorization protocol (determining if the management apparatus that has transmitted the control request is a valid apparatus, see [0036] to [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Patentability shall not be negated by the manner in which the invention was made.
Claims 26-28, 30, 32-33, 35-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto as in above and in view of Bagepalli et al., US Pub. No.20090063665.
As in claim 26, Hashimoto does not specifically disclose using the remote authorization dial in user service (RADIUS) protocol. However, Bagepalli discloses using the remote authorization dial in user service (RADIUS) protocol (using RADIUS protocol in client- server authorization transactions, see [0281] to [(0283]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Hashimoto to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.

As to claim 27, Bagepalli discloses that the management server component is configured to process the user operation request by converting the user operation request to an operation identification and an Xpath, representing an object on which the operation is to be performed; and the authorization client component is configured to obtain the authorization information by: sending to the centralized authorization server an authorization request including the operation identification and the Xpath, receiving an authorization response from the centralized authorization server and determining the authorization information based on the authorization response (evaluating to different access control decisions based on xpath, see [0052] to [(0055]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Hashimoto to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.

As to claim 28, Hashimoto discloses that the user operation request includes multiple user operations; and the authorization client component is configured to: send an authorization request and receive an authorization response individually for each of the user operations, determine the authorization information as failure when any of the individual authorization responses indicates failure, and determine the authorization information as success when all of the individual authorization responses indicate success (see [0036] to [0040] and [0073)).

As to claim 30, Bagepalli discloses the network management device is used in one of a cloud environment, a software defined network (SDN) environment, and the Internet of things (loT) (SDN, see [0027]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Hashimoto to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.

Claim 32 is rejected for the same reasons set forth in claim 26.

As to claim 33, Bagepalli discloses generating the authorization response is based on the following information about an access right of the particular user that is stored in the access control database: an operation identification; an Xpath representing an object on which the operation is to be performed; and access control information for determining whether the user is permitted to perform the operation (evaluating to different access control decisions based on xpath, see [0052] to [(0055]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bagepalli’s teachings into the computer system of Hashimoto to control client-server transactions because it would have provided attribute-based authorization based on Triangulated Identity to control access to application resources.

Claims 35 and 39 are rejected for the same reasons set forth in claims 26 and 33 respectively.

As to claim 36, Hashimoto discloses the user operation request includes multiple user operations; sending the authorization request and receiving the authorization response are performed individually for each of the user operations; and determining the authorization information comprises: determining the authorization information as failure when any of the individual authorization responses indicates failure, and determining the authorization information as success when all of the individual authorization responses indicate success (see [0034] to [0040]).

 Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the cited reference does not disclose every limitations of independent claims 25, 31, 34, 38 and 42.
 Examiner respectfully disagree.  Examiner respectfully points out that Hashimoto discloses all limitations of the applicant claimed inventions in independent claims 25, 31, 34, 38 and 42.  For example, Hashimoto discloses a processor and a memory containing instructions executable by the processor, whereby the network management device is arranged as:  a management server component (request receiving unit 30 fig,8 or 30 fig.2) configured, with network configuration (NETCONF) protocol, to process a user operation request from a management agent based at least on authorization information from an authorization client component (receiving a control request from the plurality of management apparatuses, the network protocol proxy server determines whether authentication information contained in the control request is stored in the management apparatus information DB and determining whether the authentication information contained in the control request is stored in the management apparatus information, see fig.7, 8, [0035] to [0036] and [0072]), and the authorization client component (management apparatus fig.2) configured, with a remote authorization protocol, to obtain the authorization information for the user operation request from a centralized authorization server (network protocol proxy server 30 fig.7 or 20 fig.2) (determining if the management apparatus that has transmitted the control request is a valid apparatus with authentication information, see [0036] to [0038}).  
Applicant further asserts that the cited reference does not disclose network management device and centralized authorization server are two separate devices.  
Examiner respectfully point out that network management device (management apparatus of fig.2) and centralized authorization server ((network protocol proxy server 20 fig.7 or 20 fig.2)) or  are two separate devices (see fig.2 and 7 and [0036] to [0040]).
Applicant further asserts that the combination  of the cited references would change Hashimoto’s principle operation and impermissible obviousness.
In response to applicant's argument that combination of the references would change Hashimoto’s principle operation and impermissible obviousness , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As a result, cited prior art does disclose a system and method a network management device, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art.  

    Conclusion
  Claims 25-43 are rejected.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450

/KHANH Q DINH/Primary Examiner, Art Unit 2458